Appeal by the defendant from a judgment of the Supreme Court, Queens County (Braun, J.), rendered November 10, 1998, convicting him of unauthorized use of a vehicle in the third degree, after a nonjury trial, and imposing sentence.
*419Ordered that the judgment is affirmed.
The defendant contends that the evidence adduced at trial was legally insufficient to support his conviction of unauthorized use of a vehicle in the third degree. Specifically, he alleges that the People failed to prove that he had knowledge that the car he was driving was stolen. Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find, that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Upon the evidence presented at trial, including the defendant’s explanations for his presence in a stolen car, the trial court could rationally determine that the defendant knew that the car was stolen (see, People v Hall, 177 AD2d 592). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Bracken, J. P., Ritter, Altman and Feuerstein, JJ., concur.